Exhibit 10.5

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made as of the 19th
day of January, 2005, between DYNEGY INC., an Illinois corporation, and all of
its subsidiaries (the “Company”), and the named employee (the “Employee”). A
copy of the Dynegy Inc. 2000 Long Term Incentive Plan (the “Plan”) is annexed to
this Agreement and shall be deemed a part hereof as if fully set forth herein.
Unless the context otherwise requires, all terms that are not defined in this
Agreement but which are defined in the Plan shall have the same meaning given to
them in the Plan when used herein.

 

1. Award. Pursuant to the Plan, as of the date of this Agreement (the “Grant
Date”), a designated number of restricted shares (the “Restricted Shares”) of
the Company’s Class A common stock, no par value per share (“Common Stock”),
shall be issued as hereinafter provided in the Employee’s name subject to
certain restrictions thereon. The Restricted Shares shall be issued upon
acceptance hereof by the Employee and upon satisfaction of the conditions of
this Agreement. The Employee acknowledges receipt of a copy of the Plan, and
agrees that this award of Restricted Shares shall be subject to all of the terms
and provisions of the Plan, including future amendments thereto, if any,
pursuant to the terms thereof, and to all of the terms and conditions of this
Agreement.

 

2. Restricted Shares. The Employee hereby accepts the Restricted Shares when
issued and agrees with respect thereto as follows:

 

(a) Forfeiture Restrictions. The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
otherwise disposed of (any such sale, assignment, pledge, exchange,
hypothecation or other transfer, encumbrance or disposition being referred to
herein as a “Transfer”) to the extent then subject to the Forfeiture
Restrictions (as hereinafter defined), and in the event of termination of the
Employee’s employment with the Company for any reason whatsoever, the Employee
shall, for no consideration, forfeit to the Company all Restricted Shares then
subject to the Forfeiture Restrictions, except to the extent that such
Forfeiture Restrictions lapse upon such termination in accordance with Section
2(b) hereof. The prohibition against Transfer and the obligation to forfeit and
surrender Restricted Shares to the Company upon termination of employment are
herein referred to as the “Forfeiture Restrictions.” The Forfeiture Restrictions
shall be binding upon and enforceable against any transferee of Restricted
Shares. For purposes of this Agreement, the following terms shall have the
meanings indicated below:

 

(i) “Committee” shall mean the committee that administers the Plan.

 

(ii) “For Cause” shall mean, and hence arise where, as determined by the
Committee in its sole discretion, the Employee (I) has been convicted of a
misdemeanor involving moral turpitude or a felony; (II) has failed to
substantially perform the duties of such Employee to the Company (other than
such failure resulting from the Employee’s incapacity due to physical or mental
condition) which results in a materially adverse effect upon the Company,
financial or otherwise; (III) has refused without proper legal reason to perform
the Employee’s duties and responsibilities to the Company; or (IV) has breached
any material corporate policy maintained and established by the Company that is
applicable to the Employee, provided such breach results in a materially adverse
effect upon the Company, financial or otherwise.

 

1



--------------------------------------------------------------------------------

(b) Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as
to 100% of the Restricted Shares on the third anniversary of the Grant Date,
provided that the Employee has been continuously employed by the Company from
the date of this Agreement through such lapse date. Notwithstanding the
foregoing:

 

(i) if the Employee’s employment with the Company terminates by reason of
disability (as defined in the Company’s long term disability program or plan in
which the Employee is a participant or, if the Employee does not participate in
any such plan, as defined in the Dynegy Inc. Long Term Disability Program for
Non Represented Employees, as amended) or death of the Employee, then the
Forfeiture Restrictions shall lapse with respect to 100% of the Restricted
Shares awarded to the Employee hereunder as of the date of such termination; and

 

(ii) if the Employee’s employment with the Company terminates by reason of
resignation by the Employee or dismissal by the Company For Cause, then the
Employee shall immediately, for no consideration, forfeit to the Company all
Restricted Shares to the extent then subject to the Forfeiture Restrictions; and

 

(iii) if the Employee’s employment with the Company terminates by reason of
retirement by the Employee following (i) the date on which such Employee has
reached fifty-five (55) years of age and (ii) at least five (5) years of service
as an employee of the Company or its subsidiaries, then the Forfeiture
Restrictions shall lapse as to 100% of the Restricted Shares awarded to the
Employee hereunder on the third anniversary of the Grant Date as if the Employee
had continuously been employed by the Company following such termination; and

 

(iv) if the Employee’s employment with the Company terminates by reason of
dismissal by the Company other than For Cause, then the Forfeiture Restrictions
shall lapse, as of the date of such termination, with respect to a number of
Restricted Shares (rounded down to the nearest whole number) equal to (A) the
total number of Restricted Shares awarded hereunder multiplied by (B) a
fraction, the numerator of which shall be the number of calendar days which have
lapsed since the Grant Date and the denominator of which shall be 1,080; and

 

(v) if the Employee’s employment with the Company terminates by reason of and
upon (or within 12 months following) the occurrence of a “Change in Control”, as
such term is defined in the Second Supplement to the Dynegy Inc. Executive
Severance Pay Plan, as amended from time to time hereafter (the “CIC Plan”),
then:

 

(A) if the Employee is an “Eligible Employee” as such term is defined in the CIC
Plan, the effect of such termination upon the Forfeiture Restrictions with
respect to the Restricted Shares awarded to the Employee hereunder shall be
determined by the terms and provisions of the CIC Plan, subject to any
conflicting provisions in any written employment agreement between the Employee
and the Company; or

 

(B) if the Employee is not an “Eligible Employee” as such term is defined in the
CIC Plan and subject to any conflicting provisions in any written employment
agreement between the Employee and the Company, the Forfeiture Restrictions
shall lapse with respect to 100% of the Restricted Shares awarded to the
Employee hereunder as of the date of such termination.

 

2



--------------------------------------------------------------------------------

Any shares with respect to which the Forfeiture Restrictions do not lapse in
accordance with the preceding provisions of this Section 2(b) shall be forfeited
to the Company for no consideration as of the date of the termination of the
Employee’s employment with the Company.

 

(c) Shareholder Rights & Certificates. The Employee shall have all of the rights
of a shareholder of the Company with respect to the Restricted Shares,
including, without limitation, voting rights and the right to receive dividends
(provided, however, that dividends paid in shares of the Company’s stock shall
be subject to the Forfeiture Restrictions). Provided, that the Employee may not
Transfer the Restricted Shares until the Forfeiture Restrictions have expired,
and a breach of the terms of this Agreement or the Plan shall cause a forfeiture
of the Restricted Shares. Any certificate issued by the Company evidencing the
Restricted Shares shall bear appropriate legends in accordance with Section 4
below and shall be delivered upon issuance to the Secretary of the Company or to
such other depository as may be designated by the Committee as a depository for
safekeeping until the forfeiture of such Restricted Shares occurs or the
Forfeiture Restrictions lapse pursuant to the terms of the Plan and this award.
In the event a certificate evidencing the Employee’s Restricted Shares is issued
by the Company prior to the lapse of the Forfeiture Restrictions, the Employee
shall promptly deliver to the Company a stock power, endorsed in blank, relating
to the Restricted Shares. Upon the lapse of the Forfeiture Restrictions without
forfeiture, the Company shall, promptly following receipt of a written request
from the Employee, cause a certificate or certificates evidencing the shares of
Common Stock awarded to the Employee hereunder (and with respect to which the
Forfeiture Restrictions have lapsed) to be issued without legend (except for any
legend required pursuant to applicable securities laws or any other agreement to
which the Employee is a party) in the name of the Employee in exchange for the
certificate, if any, evidencing the Restricted Shares.

 

(d) Corporate Acts. The existence of the Restricted Shares shall not affect in
any way the right or power of the Board of Directors of the Company or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding. The prohibitions of
Section 2(a) hereof shall not apply to the Transfer of Restricted Shares
pursuant to a plan of reorganization of the Company, but the stock, securities
or other property received in exchange therefore shall also become subject to
the Forfeiture Restrictions and provisions governing the lapsing of such
Forfeiture Restrictions applicable to the original Restricted Shares for all
purposes of this Agreement and the certificates, if any, representing such
stock, securities or other property shall be legended to show such restrictions.

 

3. Withholding of Tax. To the extent that the receipt of the Restricted Shares
or the lapse of any Forfeiture Restrictions results in compensation income to
the Employee for federal or state income tax purposes, the Employee shall
deliver to the Company at the time of such receipt or lapse, as the case may be,
such amount of money as the Company may require to meet its obligation under
applicable tax laws or regulations, and if the Employee fails to do so, the
Company is authorized to withhold from any cash or stock remuneration (including
withholding any Restricted Shares distributable to the Employee under this
Agreement) then or thereafter payable to the Employee any tax required to be
withheld by reason of such resulting compensation income.

 

3



--------------------------------------------------------------------------------

4. Status of Stock. The Employee agrees that the Restricted Shares issued under
this Agreement will not be sold or otherwise disposed of in any manner which
would constitute a violation of any applicable federal or state securities laws.
The Employee also agrees that (i) in the event a certificate representing the
Restricted Shares is issued, such certificate may bear such legend or legends as
the Committee deems appropriate in order to reflect the Forfeiture Restrictions
and to assure compliance with applicable securities laws, (ii) the Company may
refuse to register the Transfer of the Restricted Shares on the stock transfer
records of the Company if such proposed Transfer would constitute a violation of
the Forfeiture Restrictions or, in the opinion of counsel satisfactory to the
Company, of any applicable securities law, and (iii) the Company may give
related instructions to its transfer agent, if any, to stop registration of the
Transfer of the Restricted Shares.

 

5. Employment Relationship. For purposes of this Agreement, the Employee shall
be considered to be in the employment of the Company as long as the Employee
remains an employee of either the Company or an Affiliate (as such term is
defined in the Plan). Nothing in the adoption of the Plan, nor the award of the
Restricted Shares thereunder pursuant to this Agreement, shall confer upon the
Employee the right to continued employment by the Company or affect in any way
the right of the Company to terminate such employment at any time. Unless
otherwise provided in a written employment agreement or by applicable law, the
Employee’s employment by the Company shall be on an at-will basis, and the
employment relationship may be terminated at any time by either the Employee or
the Company for any reason whatsoever, with or without cause. Any question as to
whether and when there has been a termination of such employment, and the cause
of such termination, shall be determined by the Committee, and its determination
shall be final.

 

6. Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of the Employee, such notices or
communications shall be effectively delivered when hand delivered to the
Employee at his or her principal place of employment or when sent by registered
or certified mail to the Employee at the last address the Employee has filed
with the Company. In the case of the Company, such notices or communications
shall be effectively delivered when sent by registered or certified mail to the
Company at its principal executive offices.

 

7. Entire Agreement; Amendment. This Agreement replaces and merges all previous
agreements and discussions relating to the same or similar subject matters
between the Employee and the Company and constitutes the entire agreement
between the Employee and the Company with respect to the subject matter of this
Agreement. This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by any employee, officer, or
representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document.

 

8. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under the
Employee.

 

9. Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois.

 

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all as of the date first above written.

 

DYNEGY INC. By:  

/s/ R. Blake Young

--------------------------------------------------------------------------------

Name:   R. Blake Young Title:   Executive Vice President,     Administration and
Technology

 

Employee has agreed to and accepted the terms of this agreement utilizing online
grant acceptance capabilities with UBS, Dynegy’s restricted stock administrator.